Crew III, J.
Appeal from an order of the Supreme Court (Spain, J.), entered April 1, 1994 in Albany County, which denied petitioner’s application, in a proceeding pursuant to Public Health Law § 3388, for forfeiture of a vehicle owned by respondent K & L Auto Clinic, Inc.
Supreme Court, having concluded that petitioners were not entitled to immediate relief based upon the unresolved issues of fact present in the record, erred in summarily dismissing *849the petition for forfeiture. Under such circumstances, the appropriate remedy was to schedule a jury trial (see, CPLR 410; Matter of Abrams v One 1987 Chevrolet Corvette, 161 AD2d 1129). Accordingly, this matter must be remitted to Supreme Court for that purpose.
Mikoll, J. P., White, Yesawich Jr. and Peters, JJ., concur. Ordered that the order is reversed, on the law, without costs, and matter remitted to the Supreme Court for further proceedings not inconsistent with this Court’s decision.